 

KARASYK& MOSCHELLA up

 

 

KS
v

 

 

COUNSELLORS AT LAW
PHILIP KARASYK OF COUNSEL
JAMES M. MOSCHELLA ALAN SERRINS

MARISSA B, GILLESPIE ERIc RICHMAN

SHIVA BAHMANI

September 9, 2019 Nicote J. ZuvicH

Via Electronic Case Filing
Honorable Pamela K. Chen

United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: United States v. Michael Foder, 18 CR 97 (PKC)
Request for Permission to Leave Federal Judicial District During

Supervised Release

Dear Judge Chen:

We are the attorneys for defendant, Michael Foder, in the above-referenced proceeding.
We are writing in response to the Court’s Order of September 5, 2019 and in further support of
defendant’s application to modify the standard conditions of release to allow defendant to travel

outside the judicial district.

I have spoken with AUSA Nathan Reilly regarding our application and he has indicated
that the Government has no objection to the request.

Thank you for consideration of this matter.
Respectfully submitted,

KARASYK & MOSCHELLA, LLP
LA.

JAMES M. MOSCHELLA

cc: Michelle Rodriguez, Probation Officer U.S. Dept. Of Probation (via email); and
AUSA Nathan Reilly (via ECF)

WAIRODRIG\MOSCHELLA oder, Michael\lirJ-vacreqSept?.wpd

233 BROADWAY, SUITE 2340 » New York, NEW YORK 10279 « T: 212-233-3800 + F: 2]2+233-3801 - www.kmattorneys.com
